Detailed Action
This action is in response to the RCE (Request for continued examination) filed on May 27, 2021.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.

Response to Arguments
Applicant’s arguments dated May 27, 2021, regarding USC 103 rejection of claims 1-20 have been considered, but are not persuasive.
Applicant argues on Pg. 14 that “In rejecting claim 1, the Final Office Action does not cite the combination of Amit, Tal, and Leppard as teaching or suggesting each and every one of the above elements recited in claim 1. In addition, in reviewing Amit, Tal, and Leppard, both individually and collectively, the Applicant is unable to discern any sections of Amit, Tal, and/or Leppard teaching or suggesting these elements because Amit, Tal, and Leppard is/are silent regarding such elements and/or concepts. 

The failure of the combination of Amit, Tal, and Leppard to teach or suggest each and every element of claim 1 renders moot the obviousness rejection of claim 1. Therefore, claim 1 is not obvious over Amit in view of Tal and Leppard. Accordingly, the Applicant respectfully requests withdrawal of this rejection of independent claim 1.”
The Office respectfully disagrees. Amit teaches in [0057] and [0071] wherein each chunk of data stored by the region is identified within the dictionary from the content of the original chunk of data. Each dictionary entry also includes an indication of how many, both from within the region as well as from other regions, reference the data, the result of deduplication. Also, each region manager maintains a reference list of pointers to other regions where data referenced as a result of writes of chunks to this region is stored or, as an alternate embodiment, a list of pointers to where data can be found, that was originally stored by another region but has been deduplicated with data in this region. In response to determining that no matching chunk exists in the region or other regions, the region manager stores the data chunk, and records the short name of the data chunk and location of the data chunk such as the address associated with the physical storage location where the data are stored in the chunk dictionary. A reference is associated with the storage location, as pointers to the data chunks. 
In addition, Leppard teaches that when a reference count for a data segment reaches a first threshold, then a duplicate of the original data segment is generated. Also, the duplicate of the data 

Applicant further argues that “Claims 2-5 and 7 ultimately depend from claim 1 and include all of the elements of claim 1. Therefore, the Applicant submits that claims 2-5 and 7 are not obvious over Amit in view of Tal and Leppard at least for the same reasons as claim 1, in addition to their own unique elements. Accordingly, the Applicant respectfully requests withdrawal of the rejection of claims 2-5 and 7.”
	Regarding independent claims 8 and 15, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-5 and 7, Applicant has not overcome the rejections and they remain similarly rejected.
	Applicant is requested to review the teachings of the references and communicate any issues on the merits to examiner.  Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 6 and 13 are cancelled. 1-5, 7-12 and 14-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Amit et al. (US 2017/0286002 A1) in view of Tal et al. (US 2014/0143213 A1) and further in view of Leppard et al. (US 2010/0223495 A1).

Regarding claim 1, Amit discloses “An apparatus, comprising: a deduplication module that determines whether a first data chunk is a direct copy of an original data chunk stored on a storage device or a copy of a primary reference that is a copy of the original data chunk defining a copy of a copy of the primary reference; a reference management module that: in response to determining that a first data chunk is a copy of the first primary reference, and is not a direct copy of the original data chunk, generates a secondary reference that is a copy of the first primary reference” (See Fig. 4 and Abstract, [004], [0057]) (The processor, e.g., and/or module(s) such as a deduplication module, may be implemented in hardware and/or software, and having at least one hardware component may be utilized in any device to perform one or more steps. Location of one or more data chunks associated with the respective region; and performing, by the computer, a deduplicated write operation of a first data chunk in a first region of the plurality of disjoint regions. Duplicate data portions, e.g. on different volumes or regions within the namespace, and reduction of the amount of storage consumed by freeing the storage space associated with all but one copy of the data. To maintain consistency and provide access to the data, references such as pointers, etc. may be implemented to direct access requests to the single retained copy. Each region manager maintains a reference list of pointers to other regions where data referenced as a result of writes of chunks to this region is stored (or, as an alternate embodiment, a list of pointers to where data can be found, that was originally stored by another region but has been deduplicated with data in this region).
“wherein at least a portion of said modules comprises one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer-readable storage media.” (See [0099], [0121]) (The processor, e.g., processing circuit(s), chip(s), and/or module(s) implemented in hardware and/or software, and preferably having at least one hardware component may be utilized in any device to perform one or more steps of the method 500. Illustrative processors include, but are not limited to, a central processing unit (CPU), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), etc., combinations thereof, or any other suitable computing device. Computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code.)
Amit also teached in [0057] and [0071] wherein each chunk of data stored by the region is identified within the dictionary by a short name relating to the content of the data, for example a 20-byte hash code calculated from the content of the chunk of data. Each dictionary entry also includes an indication of how many, both from within the region as well as from other regions, reference the data, the result of deduplication. Also, each region manager maintains a reference list of pointers to other regions where data referenced as a result of writes of chunks to this region is stored or, as an alternate embodiment, a list of pointers to where data can be found, that was originally stored by another region but has been deduplicated with data in this region. In response to determining no matching chunk exists in the region or other regions, the region manager stores the data chunk, and records the short name of the data chunk and location of the data chunk such as the address associated with the physical storage location where the data are stored in the chunk dictionary. A reference is associated with the storage location, as pointers to the data chunks.
But, Amit does not explicitly disclose “wherein: the secondary reference the copy of the original data chunk, and the first primary reference comprises a first pointer to the original data chunk, and in response to determining that the first data chunk is a direct copy of the original data and is not a copy of the primary reference, generates an additional primary reference, wherein: the additional primary reference is a second copy of the original data chunk and the additional primary reference comprises a second pointer to the original chunk” 

However, Leppard teaches “wherein: the secondary reference the copy of the original data chunk, and the first primary reference comprises a first pointer to the original data chunk, and in response to determining that the first data chunk is a direct copy of the original data and is not a copy of the primary reference, generates an additional primary reference, wherein: the additional primary reference is a second copy of the original data chunk and the additional primary reference comprises a second pointer to the original chunk” 

Leppard further teaches in [005], [0020]-[0022], [0029]; Fig.2-3) wherein one embodiment counts the number of references to each data segment. When a reference count for the data segment reaches a first threshold a duplicate of the data segment is generated. In addition, the duplicate of the data segment is also stored. Once a data segment's reference count reaches a threshold, a copy of the original data segment is also stored. The hash value which is associated with the data segment is stored in a de-duplication index with a pointer which references the storage location of the data segment. If the copy of the data segment becomes corrupt, it can be restored or replaced using the original version. For example, de-duplication software maintains an index of data segment identifiers. The index is also used to keep track of the copies as well as the original data segment. As shown in Fig. 3, data segment pointer 340A points to or references the storage location of data segment 353A in data segment storage 350 etc. During data de-duplication, all but one of a plurality of identical data segments can be deleted and replaced with a pointer which directs to an unaltered copy of the data segment which is maintained in data storage system. Unique data segments may be stored twice, and popular data segments having a higher reference count may be stored three or more times. Fig. 2 shows components/modules used by the de-duplication engine.)

Amit does not explicitly disclose “and a counter module that increments a secondary reference counter on the primary reference in response to generating the secondary reference,”
However, Tal teaches “and a counter module that increments a secondary reference counter on the primary reference in response to generating the secondary reference,” Amit does teach in Fig. 4 and [0060], wherein each record includes metadata such as a unique key name column as shown in FIG. 4 identifying the data chunk to which the metadata relate, a counter, which is the refs column in FIG. 4, indicating a number of references relying on the data chunk to which the metadata relate and may also facilitate the creation or updating of references and associated metadata for example counters, reference indicators as shown in FIG. 4 throughout the storage system in order to maintain accurate representations of data storage and management throughout the system.

Tal also teaches (See Fig. 9 and [0080]-[0082]) (In response to the creation of the virtual address entry 914 for the second write data, and since this virtual address entry 914 references the virtual address entry (2,1) (marked 912 in FIG. 9), the reference counter in the virtual address entry (2,1) is incremented to indicate that there is an additional virtual address entry (namely virtual address entry (6,-) (marked 914 in FIG. 9) for the reference counter referencing the virtual address entry (2,2).)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Amit (performing deduplication in conjunction with random read and write operations) with Tal (deduplication in a storage system) in order to effectively manage data in a storage system that implements deduplication. Tal, abstract. One having ordinary skill would also be motivated to combine Amit with Tal and Leppard, in view of the suggestions provided by Leppard in [0020], which suggests that by utilizing their method, if a duplicated data segment becomes corrupt, it can be restored or replaced by its copy. Similarly, if the copy of the data segment becomes corrupt, it can be restored or replaced using the original version.

Regarding claim 2, Amit in view of Tal and further in view of Leppard discloses “The apparatus of claim 1, wherein the secondary reference comprises a third pointer to the original data chunk.” (See [0057])(Each region manager maintains a reference list of pointers to other regions where data referenced as a result of writes of chunks to this region is stored or, as an alternate embodiment, a list of pointers to where data can be found, that was originally stored by another region.)

Regarding claim 3, Amit in view of Tal and further in view of Leppard discloses “The apparatus of claim 2, wherein: the counter module is further configured to abstain from incrementing the primary reference counter located with the existing data chunk when the secondary reference is generated.” (See Tal: Fig. 9 and [0081]-[0083]) (BE1 modifies the metadata stored in the virtual address entry (2,1) (marked 912 in FIG. 9) to indicate that it no longer points to the latest version of the data for the respective LBA, namely LBA 2, and the reference counter is decremented. The decrement of the reference counter is preformed since the reference to the storage location of the write data is no longer needed for virtual address entry (2,1) (marked 912 in FIG. 9), and is now only needed for the virtual address entry (6,-). The validity indicator in the virtual address entry 918 is updated to indicate that, it is no longer associated with the latest data that is stored in the storage system for LBA 5. In addition, the reference counter in the virtual address entry 916, which the virtual address entry 918 pointed to, is decremented.)

Regarding claim 4, Amit in view of Tal and further in view of Leppard discloses “The apparatus of claim 1, wherein: the counter module is further configured to abstain from incrementing the primary reference counter located with the existing data chunk when the secondary reference is generated.” (See Tal: Fig. 9 and [0081]-[0083]) (BE1 modifies the metadata stored in the virtual address entry (2,1) (marked 912 in FIG. 9) to indicate that it no longer points to the latest version of the data for the respective LBA, namely LBA 2, and the reference counter is decremented. The decrement of the reference counter is preformed since the reference to the storage location of the write data is no longer needed for virtual address entry (2,1) (marked 912 in FIG. 9), and is now only needed for the virtual address entry (6,-). The validity indicator in the virtual address entry 918 is updated to indicate that, it is no longer associated with the latest data that is stored in the storage system for LBA 5. In addition, the reference counter in the virtual address entry 916, which the virtual address entry 918 pointed to, is decremented.)

Regarding claim 5, Amit in view of Tal and further in view of Leppard discloses “The apparatus of 4, wherein the reference management module is further configured to generate a second primary reference in response to a determination that a second data chunk is a further direct copy of the existing data chunk; and the counter module is further configured to increment the primary reference counter on the existing data chunk in response to the second primary reference being generated.” (See [004]) (Data deduplication generally involves the identification of duplicate (triplicate, etc.) data portions, e.g. on different volumes or regions within the namespace, and reduction of the amount of storage consumed by freeing the storage space associated with all but one or a relatively small number in cases where redundancy is desirable copy of the data. To maintain consistency and provide access to the data, references such as pointers, etc. may be implemented to direct access requests to the single retained copy. See also, Tal, Fig. 9.)

Regarding claim 7, Amit in view of Tal and further in view of Leppard discloses “The apparatus of claim 1, wherein: in response to determining that the first data chunk is not a direct copy of the primary reference, the reference management module is further configured to one of: generate a reference different than the secondary reference, and store the first data chunk.” (See Fig. 4 and [0050], [0063]) (Metadata may be employed by the duplicate chunk finder to determine whether duplicate chunks exist in the storage system, and take corresponding action, e.g. by performing a write if no duplicates exist via a non-deduplicated write or creating a reference to a preexisting duplicate data chunk. The system is capable of establishing reference(s) between duplicate data included in or associated with a new write request and a "master" data portion/record matching the duplicate data.)

As per claim 8, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.
As per claim 9, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 10, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 11, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 12, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.
As per claim 14, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.
As per claim 15, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected., including “A computer program product comprising a computer-readable storage medium including program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:” (See [009]) (The computer program product includes a computer readable storage medium having program instructions embodied therewith, where the computer readable storage medium is not a transitory signal per se. The program instructions are executable by a computer to cause the computer to perform a method.)

As per claim 16, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 17, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 18, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 19, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.
	As per claim 20, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272 3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154